 Case 1:16-cv-01009-RGA Document 29 Filed 04/09/21 Page 1 of 4 PageID #: 243




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE



 INDIVIOR INC., INDIVIOR UK LIMITED,
 and MONOSOL RX, LLC,

        Plaintiffs,
                                                             C.A. No. 16-1009-RGA
 v.

 ACTAVIS LABORATORIES UT, INC.,

        Defendant.



                  MODIFIED FINAL JUDGMENT REGARDING
          UNITED STATES PATENT NOS. 8,475,832; 8,017,150; AND 8,603,514

       WHEREAS, Plaintiffs Indivior Inc., Indivior UK Limited, and Aquestive Therapeutics,

Inc. (formerly known as MonoSol Rx, LLC) (collectively, “Plaintiffs”), commenced this action

against Defendant Actavis Laboratories UT, Inc. (“Defendant”) asserting, inter alia, infringement

of United States Patent Nos. 8,475,832 (“the ’832 patent”), 8,017,150 (“the ’150 patent”), and

8,603,514 (“the ’514 patent”) by the 4 mg/1 mg dosage strength of Defendant’s ANDA Product,

which is one of the strengths set out in ANDA No. 204383,

       WHEREAS, the parties previously represented to the Court that this case will be disposed

of by the ruling in C.A. No. 1:13-cv-1674-RGA (see D.I. 13),

       WHEREAS, the parties previously agreed that this case shall be governed by the final

judgment in that case, including the outcome of any appeals or post-trial motions, and the parties

agreed to jointly move to so modify this judgment as appropriate,

       WHEREAS, a Final Judgment has been entered on the merits in the related matter (13-

1674-RGA, D.I. 453),
 Case 1:16-cv-01009-RGA Document 29 Filed 04/09/21 Page 2 of 4 PageID #: 244




       WHEREAS, a Final Judgment was entered in this case on January 10, 2018 (see D.I. 17),

       WHEREAS, the United States Court of Appeals for the Federal Circuit vacated the

judgment in the related matter (13-1674-RGA) that claims 15–19 of the ’832 patent are invalid as

obvious;

       WHEREAS, the United States Court of Appeals for the Federal Circuit vacated the

judgment in this case as to claims 15–19 of the ’832 patent and remanded the case for this Court

to modify its judgment to be consistent with the Federal Circuit’s decision in Appeal Nos. 2017-

2587 and 2018-1010, IT IS:

       ORDERED that the January 10, 2018 Judgment (D.I. 17) is modified as follows.

       IT IS ORDERED AND ADJUDGED, for the reasons set forth in the Court’s Trial

Opinion dated June 3, 2016 (13-1674-RGA, D.I. 446), that Final Judgment is hereby entered in

favor of Defendant and against Plaintiffs, that asserted claims 1, 3, and 6 of the ’832 patent are

invalid under 35 U.S.C. § 103 and under 35 U.S.C. § 112;

       ORDERED AND ADJUDGED, for the reasons set forth in the Court’s Trial Opinion

dated June 3, 2016 (13-1674-RGA, D.I. 446), that Final Judgment is hereby entered in favor of

Defendant and against Plaintiffs that the 4 mg/1 mg dosage strength of Defendant’s ANDA

Product does not infringe asserted claims 1, 3, or 6 of the ’832 patent;

       ORDERED AND ADJUDGED, for the reasons set forth in the Court’s Trial Opinion

dated June 3, 2016 (13-1674-RGA, D.I. 446), that Final Judgment is hereby entered in favor of

Plaintiffs, and against Defendant that the 4 mg/1 mg dosage strength of Defendant’s ANDA

Product would infringe claims 15–19 of the ’832 patent if those claims had not been cancelled by

the United States Patent and Trademark Office in inter partes review IPR2014-00325;




                                                 2
 Case 1:16-cv-01009-RGA Document 29 Filed 04/09/21 Page 3 of 4 PageID #: 245




        ORDERED AND ADJUDGED, for the reasons set forth in the Court’s Trial Opinion

dated June 3, 2016 (13-1674-RGA, D.I. 446), that Final Judgment is hereby entered in favor of

Plaintiffs and against Defendant, that asserted claims 62, 64, 65, 69, and 73 of the ’514 patent were

not shown to be invalid;

        ORDERED AND ADJUDGED, for the reasons set forth in the Court’s Trial Opinion

dated June 3, 20I6 (13-1674-RGA, D.I. 446), that Final Judgment is hereby entered in favor of

Plaintiffs and against Defendant, that the 4 mg/1 mg dosage strength of Defendant’s ANDA

Product infringes asserted claims 62, 64, 65, 69, and 73 of the ’514 patent; and it is further;

        ORDERED AND ADJUDGED, for the reasons set forth in the Court’s Trial Opinion

dated June 3, 2016 (13-1674-RGA, D.I. 446), that Final Judgment is hereby entered in favor of

Plaintiffs and against Defendant, that claims l, 4, 10, and 13 of the ’150 patent were not shown to

be invalid;

        ORDERED AND ADJUDGED, for the reasons set forth in the Court’s Trial Opinion

dated June 3, 2016 (13-1674-RGA, D.I. 446), that Final Judgment is hereby entered in favor of

Defendant and against Plaintiffs that the 4 mg/1 mg dosage strength of Defendant’s ANDA

Product does not infringe claims 1 and 4 of the ’150 patent;

        ORDERED that, pursuant to 35 U.S.C. § 271(e)(4)(A), the Food and Drug Administration

(“FDA”) shall not make the effective date of any final approval of Defendant’s ANDA No. 204383

earlier than the date of expiration of the ’514 patent; and it is further

        ORDERED that, pursuant to 35 U.S.C. § 271(e)(4)(B), Defendant and its officers, agents,

servants, employees, and attorneys, and those persons in active concert or participation with them

who receive actual notice of this Final Judgment by personal service or otherwise, are hereby

enjoined from the commercial manufacture, use, offer to sell, or sale within the United States or



                                                   3
 Case 1:16-cv-01009-RGA Document 29 Filed 04/09/21 Page 4 of 4 PageID #: 246




importation into the United States of the drug product in the 4 mg/1 mg dosage strength that is the

subject of Defendant's ANDA No. 204383 during the term of the ’514 patent; and it is further

       ORDERED that any motion for attorneys’ fees and/or costs under Fed. R. Civ. P. 54(d)

and/or Local Rules 54.1 and/or 54.3, including any motion that this case is exceptional under 35

U.S.C. § 285, shall be considered timely if filed and served on or before April 23, 2021.


                9
 Dated: April _____, 2021
                                                     /s/ Richard G. Andrews
                                                    UNITED STATES DISTRICT JUDGE




                                                4
